EXHIBIT 99.2 YUME, INC. EXECUTIVE SEVERANCE PLAN Effective February 13, 2015 I. Purpose The YuMe, Inc. Executive Severance Plan (this or the “ Plan ”) is intended to implement the Executive Severance Policy previously approved by the Board of Directors of YuMe, Inc. (the “ Company ”). The Plan is intended to provide assistance to eligible executives of the Company in the event of certain terminations of employment called “Qualifying Terminations,” as described below. The Plan is effective upon its adoption. This document includes the provisions of the Plan and the provisions of the Summary Plan Description applicable to eligible employees. II . Who Is Eligible To Participate A regular full-time employee is eligible for benefits under this Plan (except as hereinafter described) if the employee (A) is the Chief Executive Officer or a vice president or more senior executive who reports directly to the Chief Executive Officer (“ Executive ”) and (B) experiences a Qualifying Termination. To be eligible under the Plan for any benefits, all of the following must also be satisfied: ● the Executive (i) has executed a general release (in a form prescribed by the Company) of all known and unknown claims that he or she may then have against the Company or persons affiliated with the Company and such release has become effective and (ii) has agreed not to prosecute any legal action or other proceeding based upon any of such claims (“ General Release ”). The General Release must be in the form prescribed by the Company, without alterations. The Company will deliver the form to the Executive within thirty (30) days after the Executive’s Separation. The Executive must execute and return the General Release within the time period specified in the form. However, an Executive’s heirs or beneficiaries who become eligible for benefits as a result of an Executive’s death are not required to provide a General Release; and ● the Executive fulfills all of his or her obligations to the Company with respect to confidential information, inventions, non-competition and the like and with respect to such other obligations as may from time to time be required by the Company; and ● the Executive returns all Company property in Executive's possession on or before Executive's last day of employment. 1 III . Qualifying Termination; Definitions The following terms will have the meanings ascribed for purposes of this Plan: “ Cause ” means (i) Executive’s willful failure substantially to perform his or her duties and responsibilities to the Company or deliberate violation of a Company policy; (ii) Executive’s commission of any act of fraud, embezzlement, dishonesty or any other willful misconduct that has caused or is reasonably expected to result in material injury to the Company; (iii) unauthorized use or disclosure by Executive of any proprietary information or trade secrets of the Company or any other party to whom the Executive owes an obligation of nondisclosure as a result of his or her relationship with the Company; or (iv) Executive’s willful breach of any of his or her obligations under any written agreement or covenant with the Company; provided that Executive must be provided with written notice of Executive’s termination for “Cause” and Executive must be provided with a thirty (30) day period following Executive’s receipt of such notice to cure the event(s) that trigger “Cause” (to the extent curable), with the Company’s Board of Directors or a committee thereof making the final determination whether Executive has cured any Cause. The determination as to whether an Executive is being terminated for Cause shall be made in good faith by the Company and shall be final and binding on the Executive. “ Change in Control .” For all purposes under this Plan, “Change in Control” shall mean a “Corporate Transaction” as such term is defined in the Equity Plan, provided that the transaction also qualifies as a change in control under U.S. Treasury Regulation 1.409A-3(i)(5)(v) or 1.409A-3(i)(5)(vii). “ Code ” means the Internal Revenue Code of 1986, as amended. “Disability” shall have the meaning ascribed to such term in the Equity Plan
